Name: Commission Regulation (EEC) No 1721/88 of 17 June 1988 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 152/52 Official Journal of the European Communities 18 . 6. 88 COMMISSION REGULATION (EEC) No 1721/88 of 17 June 1988 fixing the amount of the subsidy on oil seeds Whereas, in the absence of the target price for the 1988/89 marketing year for colza and rape seed, the abatement of the subsidy from the system of maximum guaranteed quantities, the amount of the subsidy in the case of advance fixing for this period for colza, rape and sunflower seed has been obtainable only provisionally on the basis of the target price and the abatement of the subsidy for the marketing year 1987/88 ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced when the indicative prices of the 1988/89 marketing year are known, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3994/87 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 887/88 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1869/87 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the target price and the monthly increments in the target price for colza, rape and sunflower seed for the 1987/88 marketing year have been fixed in Council Regu ­ lations (EEC) No 1917/87 f) and (EEC) No 1918/87 (8) ; Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 4018/87 (9), as last amended by Regulation (EEC) No 1651 /88 (10) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 4018/87 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto ; Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (u) shall be as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 4 14 of Council Regulation (EEC) No 475/86 (12) shall be as shown in Annex III to this Regulation for sunflower seed harvested in Spain. 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (13) for sunflower seed harvested and processed in Portugal is fixed in Annex III . 4 . However, the amount of the subsidy in the case of advance fixing for the 1988/89 marketing year for colza, rape and sunflower will be confirmed or replaced as from 18 June 1988 to take into account the target price, and where appropriate, the effects of the application of the system of maximum guaranteed quantities for colza and rape seed. (') OJ No 172, 30. 9 . 1966, p. 3025/66. (2) OJ No L 377, 31 . 12. 1987, p. 30. (3) OJ No L 164, 24. 6 . 1985, p. 11 . (4) OJ No L 88, 1 . 4. 1988, p. 6. Article 2 This Regulation shall enter into force on 18 June 1988 .O OJ No L 167, 25. 7. 1972, p. 9 . (6) OJ No L 176, 1 . 7 . 1987, p. 30 . 0 OJ No L 183, 3 . 7. 1987, p. 14. (8) OJ No L 183, 3 . 7 . 1987, p. 16. ( ») OJ No L 378, 31 . 12. 1987, p. 27. 10) OJ No L 147, 14. 6. 1988, p. 71 . (") OJ No L 266, 28 . 9 . 1983, p.. J. (,2) OJ No L 53, 1 . 3 . 1986, p. 47. (13) OJ No L 183, 3 . 7. 1987, p. 18 . 18 . 6 . 88 Official Journal of the European Communities No L 152/53 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 June 1988 . For the Commission Frans ANDRIESSEN = Vice-President ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kilograms) \ Current 1st period 2nd period 3rd period 4th period 5th period \ 6 7 (') 8 (') 9 (') 10 (') ll (') 1 . Gross aids (ECU): v \ \  Spain 0,000 0,000 0,000 0,000 0,000 0,000  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 16,672 13,393 12,992 12,992 12,662 12,690 2. Pinal aids : \ L (a) Seed harvested and processed in : \  Federal Republic of Germany (DM) 41,37 32,10 31,19 31,34 30,57 31,12  Netherlands (Fl) 45,43 36,31 35,26 35,43 34,57 35,14  BLEU (Bfrs/Lfrs) 796,14 638,42 619,06 618,06 602,12 595,72  France (FF) 115,77 91,07 87,52 86,77 84,17 85,34  Denmark (Dkr) 141,83 113,04 109,46 109,46 106,51 103,84  Ireland ( £ Irl) 12,858 10,110 9,756 9,706 9,417 9,295   United Kingdom ( £) 8,746 6,548 6,248 6,24$ 6,001 5,782  Italy (Lit) 23 604 18 300 17 402 17135 16 560 16 229  Greece (Dr) 763,55 306,60 185,93 167,21 104,64 11,49 (b) Seed harvested in Spain and processed :  in Spain (Pta) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Pta) 2 528,47 2 022,74 1 958,87 1 938,90 1 887,67 1 844,76 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 3 209,94 2 628,79 2 547,10 2 522,39 2 459,14 2 382,51 (!) Subject in the case of advance fixing for the 1988/89 marketing year to the adoption of prices and related measures for that marketing year. No L 152/54 Official Journal of the European Communities 18 . 6. 88 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kilograms) Current 1st period 2nd period 3rd period 4th period 5th period \ 6 7 0 , 8 (') 9 (') 10 o 11 (1 ) 1 . Gross aids (ECU) :  Spain 2,500 2,500 2,500 2,500 2,500 2,500  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 19,172 15,893 15,492 15,492 15,162 15,190 2. Final aids : \ (a) Seed harvested and processed in :  Federal Republic of Germany I II \ (DM) 47,33 38,01 37,09 37,24 36,47 37,03  Netherlands (Fl) 52,11 42,93 41,88 42,04 41,18 41,75  BLEU (Bfrs/Lfrs) 916,30 758,58 739,22 738,23 722,28 715,89  France (FF) 134,46 109,76 106,21 105,46 102,86 104,03  Denmark (Dkr) 163,72 134,92 131,34 131,34 128,40 125,73  Ireland ( £ Irl) 14,936 12,189 11,834 11,784 11,495 11,374  United Kingdom ( £) 10,387 8,189 7,888 7,888 7,641 7,423  Italy (Lit) 27 596 22 293 21 394 21 128 20 552 20 221  Greece (Dr) 1 084,40 627,45 506,78 488,06 425,49 332,34 (b) Seed harvested in Spain and processed :  in Spain (Pta) 385,53 385,53 385,53 385,53 385,53 385,53  in another Member State (Pta) 2 914,00 2 408,28 2 344,41 2 324,43 2 273,21 2 230,29 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 429,31 , 429,31 429,31 429,31 429,31 429,31  in another Member State (Esc) 3 639,25 ¢ 3 058,10 2 976,42 2 951,70 2 888,45 2 811,82 (') Subject in the case of advance fixing for the 1988/89 marketing year to the adoption of prices and related measures for that marketing year. 18 . 6. 88 Official Journal of the European Communities No L 152/55 ANNEX III Aids to sunflower seed (amounts per 100 kilograms) Current 1st period 2nd period 3rd period 4th period 6 7 «(') 9f) 10 (') 1 . Gross aids (ECU) : I I  Spain 3,440 3,440 3,440 3,440 3,440  Portugal 0,000 0,000 0,000 0,000 0,000  Other Member States 26,18? 25,821 22,362 22,362 22,215 2. Final aids : (a) Seed harvested and processed in (2) : \ l  Federal Republic of Germany (DM) 64,21 63,36 53,35 53,51 53,16  Netherlands (Fl) 70,95 69,98 60,13 60,30 59,92  BLEU (Bfrs/Lfrs) 1 253,1 1 1 235,34 1 069,05 1 067,99 1 060,89  France (FF) 186,12 183,23 156,89 156,09 154,93 - Denmark (Dkr) 224,78 221,50 191,19 191,19 189,88  Ireland ( £ Irl) 20,680 20,359 17,472 17,419 17,290  United Kingdom ( £) 14,795 14,519 12,236 12,236 12,125  Italy (Lit) 38 532 37 894 32 130 31 844 31 588  Greece (Dr) 1 861,72 1 785,50 1 283,98 1 263,94 1 236,06 (b) Seed harvested in Spain and processed :  in Spain (Pta) , 530,49 530,49 530,49 530,49 530,49  in another Member State (Pta) 2 807,28 2 750,48 2 214,87 2 193,02 2 170,20 (c) Seed harvested in Portugal and processed : I  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00  in Spain (Esc) 5 186,38 5 104,47 4 484,07 4 456,90 4 427,88  in another Member State (Esc) 5 036,27 4 956,72 4 354,28 4 327,90 4 299,72 3 . Compensatory aids : \  in Spain (Pta) 2 755,48 2 697,04 2 156,47 2 134,02 2 111,80 4. Special aid : \  in Portugal (Esc) 5 036,27 4 956,72 4 354,28 4 327,90 4 299,72 (') Subject in the case of advance fixing for the 1988/89 marketing year to the adoption of prices and related measures for that marketing year. (*) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0298070. ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current 1st period 2nd period 3rd period 4th period 5th period 6 7 8 9 10 11 DM 2,078120 2,073930 2,069610 2,065500 2,065500 2,053290 Fl 2,332940 2,329020 2,325320 2,321530 2,321530 2,310140 Bfrs/Lfrs 43,449400 43,449500 43,449600 43,441700 43,441700 43,415100 FF 7,015800 7,023020 7,030370 7,037510 7,037510 7,059100 Dkr 7,900710 7,917770 7,932010 7,945800 7,945800 7,987190 £Irl 0,776094 0,776491 0,776896 0,777430 0,777430 0,778873 £ 0,663252 0,664595 0,665874 0,667157 0,667157 0,671194 Lit 1 543,33 1 548,83 1 554,73 1 560,43 ' 1 560,43 1 577,02 Dr 166,21500 167,11000 168,37300 169,83600 169,83600 175,02600 Esc 169,86700 170,64100 171,43200 172,65600 172,65600 174,86800 Pta 137,31700 137,77900 138,20700 138,62100 138,62100 139,84600